DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14 and 21-40 are rejected under 35 U.S.C. 103 as obvious over WO 2012/062480 to Agzikara in view of USPAP 2015/0354101 to Liao, USPN 6,705,353 to Hotta, and/or WO 2008/130563 to Tharpe.



Regarding the fabric comprising the elastic yarns in the both the warp and weft directions, Agzikara discloses that it is common in the art to construct stretch fabrics with bi-directional (warp and weft) stretch (page 1, lines 10-12). Therefore, Agzikara either sufficiently teaches the use of the elastic yarns in both the warp and weft directions or it would have been obvious to one having ordinary skill in the art to include the elastic yarns in both the warp and weft directions to provide a bi-directional stretch fabric. 
Regarding the claimed fabric elasticity of at least 25% in each of the warp and weft directions, Liao disclose that it is known in the art to construct a bi-stretch fabric with the elasticity in the warp and weft directions each being 10-45% (see entire document including [0051]-[0052]) and Hotta discloses that it is known in the art to construct a bi-stretch fabric with the warp direction having an elasticity of 15-50% and the weft direction having an elasticity of 15 to 65% to provide a woven stretch fabric that provides low contact pressure during wearing (see entire document including column 7, lines 1-59 and Examples 23 and 26). Therefore, it would have been obvious to one having ordinary skill in the art to construct the woven stretch fabric of Agzikara with the claimed warp direction elasticity and the claimed weft direction elasticity, as taught by Liao and/or Hotta, based on the intended application and the desired warp/weft elasticity and/or to provide low contact pressure during wearing. 

Regarding the claimed fabric growth in the warp direction, Agzikara discloses a fabric growth of 3.1% (pages 18 and 20). Plus, considering that the applied prior art discloses a substantially identical product in terms of fabric and yarn structure and materials, the fabric would inherently possess the claimed property. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 3, 9, 27 and 32, the first and second fibers are connected by intermingling with 50 to 200 connecting points per meter (see entire document including page 4, lines 3-12).
Claims 7 and 30, Tharpe discloses that the ratio of the elasticity of the fabric in the weft direction to the elasticity of the fabric in the warp direction may be in the range of 1.8/1 to 3.0/1.0 (Example 3). Therefore, it would have been obvious to one having ordinary skill in the art to construct the bi-stretch fabric of Agzikara with claimed ratio, based on the intended application and the desired warp/weft elasticity.

Claims 11 and 33, the elastic warp and weft yarns comprise a corespun yarn comprising an English cotton count ranging within the claimed range of 10 Ne to 50 Ne (paragraph bridging pages 5 and 6).
Claims 12 and 34, the fabric may have a weight after washing within the claimed range of 135 g/m2 to 508 g/m2 (Table 2).
Claims 13 and 35, the fabric may comprise a denim fabric (page 2, lines 27-28).
Claims 14 and 36, the fabric may be incorporated in a clothing article (page 3, lines 17-19 and page 11, lines 25-30). 
Claims 21, 22, 37 and 38, the second fiber material may be a bicomponent PTT/PET (page 7, lines 19-28). 
Claims 23 and 39, the first elastic fiber material may be a polyurethane elastomer (page 7, lines 5-18).
Claims 24 and 40, heat setting is optional (page 12, lines 1-5) and Tharpe discloses that over 25% elasticity may be obtained without heat setting (Examples 2). 

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.
The applicant admits that Agzikara discloses a fabric growth in the weft direction within the claimed range of 2% to 6% (when the stretch yarn of Agzikara is in the weft direction) but the applicant asserts that Agzikara fails to teach or suggest the claimed fabric growth in the warp direction of from 2 to 6%. More specifically, the applicant asserts that Agzikara limits the location of the stretch yarn to the weft direction and therefore Agzikara fails to teach or suggest a warp direction fabric growth within the claimed range. The examiner respectfully disagrees. The invention of Agzikara is directed to a stretch yarn and a stretch woven fabric (page 1, lines 4-6). The stretch fabric of Agzikara is not limited to a weft 
All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the Id. at 554, 31 USPQ2d at 1132.). MPEP 2123.
Plus, Hotta discloses that it is known in the art to construct a stretch fabric having stretchability in the warp and weft directions to provide a stretch fabric with low contact pressure during wearing such that the wearer hardly gets tired even when it is worn for a long period of time (column 7, lines 1-16). Further still, Liao discloses that it is known in the art to construct a stretch fabric having stretchability in the warp and weft directions to provide a stretch fabric with useful stretch and recovery properties in both the warp and weft directions [0052]. Therefore, it would have been obvious to one having ordinary skill in the art to include the stretch yarns of Agzikara in the warp and weft directions to provide a stretch fabric with low contact pressure during wearing such that the wearer hardly gets tired even when it is worn for a long period of time and/or to provide a stretch fabric with useful stretch and recovery properties in both the warp and weft directions.
In response to the 7/29/2021 declaration asserting that the product taught by the applied prior art does not inherently possess the claimed warp direction growth rate, the argument is moot in view of Agzikara teaching that the stretch yarn results in the claimed fabric growth and that the stretch yarn may be located in the warp direction. 

Conclusion  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.